DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kirk A. Sigmon on 2/7/2022.

The application has been amended as follows: 

1.	(Currently Amended) A method comprising:
transmitting, by a computing device and to a network system associated with a service provider, a user authentication credential; 
receiving, by the computing device and from the network system, at least one key credential;
detecting, by an application running on the computing device and after receiving the at least one key credential, a request to initiate a communication session between the computing device and 
in response to determining that the request to initiate the communication session indicates contact information associated with the service provider, and before initiating the communication session:
receiving, by the application running on the computing device, from the network system associated with the service provider, and via a connection with the network system, a session token;
signing the session token with the at least one key credential; and
transmitting, via the connection with the network system and to the network system associated with the service provider, the signed session token so as to authenticate the communication session; and
initiating, via the communication application and after transmitting the signed session token, the communication session between the computing device and the service provider;
receiving, by the application running on the computing device, service provider identification data indicating an identity of the service provider; and
displaying, by the computing device and after detecting the request to initiate the communication session, the service provider identification data.

2. 	(Previously Presented) The method of claim 1, wherein transmitting the user authentication credential comprises:
receiving, by the computing device and from at least one input interface of the computing device, the user authentication credential;

transmitting, by the computing device, the session token request to the network system.

3. 	(Original) The method of claim 1, further comprising:
receiving, by the computing device and after transmitting the signed session token, an indication that the communication session has been authenticated. 
 
4. 	(Previously Presented) The method of claim 1, wherein detecting the request to initiate the communication session comprises:
determining, by the application running on the computing device, that the communication session has been initiated by the communication application.

5.	(Previously Presented) The method of claim 1, wherein detecting the request to initiate the communication session comprises:
receiving, in the application running on the computing device, an input initiating the communication session.

6.	(Previously Presented) The method of claim 1, wherein the contact information comprises a phone number associated with the service provider.

7. 	(Cancelled).



9. 	(Original) The method of claim 1, wherein the network system comprises at least one service provider network server.

10.	(Currently Amended) An apparatus comprising:
one or more processors; and
memory, comprising instructions that, when executed by the one or more processors, cause the apparatus to:
transmit, to a network system associated with a service provider, a user authentication credential; 
receive, from the network system, at least one key credential;
detect, after receiving the at least one key credential, a request to initiate a communication session between the apparatus and the service provider using a communication application, wherein the communication session is one or more of: a voice call, or a video call; and
in response to determining that the request to initiate the communication session indicates contact information associated with the service provider, and before initiating the communication session:
receive, from the network system associated with the service provider and via a connection with the network system, a session token;
sign the session token with the at least one key credential; and

initiate, via the communication application and after transmitting the signed session token, the communication session between the apparatus and the service provider;
receive service provider identification data indicating an identity of the service provider; and
display, after detecting the request to initiate the communication session, the service provider identification data.

11. 	(Previously Presented) The apparatus of claim 10, wherein the instructions, when executed by the one or more processors, cause the apparatus to transmit the user authentication credential by causing the apparatus to:
receive, from at least one input interface, the user authentication credential;
generate a session token request based on the user authentication credential; and
transmit the session token request to the network system.

12. 	(Original) The apparatus of claim 10, wherein the instructions, when executed by the one or more processors, cause the apparatus to:
receive, after transmitting the signed session token, an indication that the communication session has been authenticated. 
 

determine that the communication session has been initiated by the communication application.

14.	(Previously Presented) The apparatus of claim 10, wherein the instructions, when executed by the one or more processors, cause the apparatus to detect the request to initiate the communication session by causing the apparatus to:
receive an input initiating the communication session.

15.	(Previously Presented) The apparatus of claim 10, wherein the contact information comprises a phone number associated with the service provider.

16.	(Currently Amended) One or more non-transitory computer-readable media comprising instructions that, when executed by a computing device, cause the computing device to:
transmit, to a network system associated with a service provider, a user authentication credential; 
receive, from the network system, at least one key credential;
detect, after receiving the at least one key credential, a request to initiate a communication session between the computing device and the service provider using a communication application, wherein the communication session is one or more of: a voice call, or a video call; and

receive, from the network system associated with the service provider and via a connection with the network system, a session token;
sign the session token with the at least one key credential; and
transmit, via the connection with the network system and to the network system associated with the service provider, the signed session token so as to authenticate the communication session; and
initiate, via the communication application and after transmitting the signed session token, the communication session between the computing device and the service provider;
receive service provider identification data indicating an identity of the service provider; and
display, after detecting the request to initiate the communication session, the service provider identification data.

17. 	(Previously Presented) The computer-readable media of claim 16, wherein the instructions, when executed, cause the computing device to transmit the user authentication credential by causing the computing device to:
receive, from at least one input interface, the user authentication credential;
generate a session token request based on the user authentication credential; and
transmit the session token request to the network system.


receive, after transmitting the signed session token, an indication that the communication session has been authenticated. 
 
19. 	(Previously Presented) The computer-readable media of claim 16, wherein the instructions, when executed, cause the computing device to detect the request to initiate the communication session by causing the computing device to:
determine that the communication session has been initiated by the communication application.

20.	(Previously Presented) The computer-readable media of claim 16, wherein the instructions, when executed, cause the computing device to detect the request to initiate the communication session by causing the computing device to:
receive an input initiating the communication session.
in response to determining that the request to initiate the communication session indicates contact information associated with the service provider, and before initiating the communication session:
receive, from the network system associated with the service provider and via a connection with the network system, a session token;
sign the session token with the at least one key credential; and
transmit, via the connection with the network system and to the network system associated with the service provider, the signed session token so as to authenticate the communication session; and
;
receive service provider identification data indicating an identity of the service provider; and
display, after detecting the request to initiate the communication session, the service provider identification data.

17. 	(Previously Presented) The computer-readable media of claim 16, wherein the instructions, when executed, cause the computing device to transmit the user authentication credential by causing the computing device to:
receive, from at least one input interface, the user authentication credential;
generate a session token request based on the user authentication credential; and
transmit the session token request to the network system.

18. 	(Original) The computer-readable media of claim 16, wherein the instructions, when executed, cause the computing device to:
receive, after transmitting the signed session token, an indication that the communication session has been authenticated. 
 
19. 	(Previously Presented) The computer-readable media of claim 16, wherein the instructions, when executed, cause the computing device to detect the request to initiate the communication session by causing the computing device to:
determine that the communication session has been initiated by the communication application.


receive an input initiating the communication session.

Allowable Subject Matter
Claims 1-6 and 8-20 are allowed. 

Reasons for Allowance
According to 37 C.F.R. 1.104(e), it is the examiner's discretion to evaluate at the time of allowance whether the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims and set forth such a reasoning. At this time, the examiner believes that the claims allowed above require a separate reasoning to make the record clearer. The applicant or patent owner may file a statement commenting on the reasons for allowance within such time as may be specified by the examiner.
The following is an examiner’s statement of reasons for allowance:In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
Claims 1-6 and 8-20 are allowed for reasons argued by Applicant in the remarks filed 12/23/2021 and by way of this Examiner’s Amendment. 
The prior art of record that was found and cited comprised the following reference(s): 
U.S. 2021/0051012 A1	“Law”
U.S. 2009/0217039 A1	“Kurapati”

Kurapati discloses a method and apparatus for authenticating calls and detect if a Caller ID is spoofed and prevent man-in-the-middle attacks. 
However, Law and Kurapati does not disclose the claims as amended. In particular, Law in view of Kurapati does not disclose:
“…initiating, via the communication application and after transmitting the signed session token, the communication session between the computing device and the service provder, receiving, by the application running on the computing device, service provider identification data indicating an identity of the service provider; and displaying, by the computing device and after detecting the request to initiate the communication session, the service provider identification data.”1
Therefore, the prior art of record does not teach or suggest individually or in combination the particular limitations listed above. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lagor whose telephone number is (571)270-5143. The examiner can normally be reached Monday thru Friday, 9:00 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar B. Patel can be reached on (571) 272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It should be noted that the determination of allowability is done in view of the combination of all limitations and not any particular limitation(s) cited in the reasons for allowance.